Citation Nr: 1703185	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, right knee, to include as secondary to service-connected stress fracture of the right femur.  

2.  Entitlement to service connection for degenerative joint disease, left knee, to include as secondary to degenerative joint disease, right knee, and service-connected stress fracture of the right femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service-connection for stress fracture of the right knee and degenerative joint disease of the left knee, including as secondary to stress fracture of the right knee.  

In a subsequent June 2014 rating decision, the RO granted service connection for a stress fracture of the right distal femur.  In a June 2014 Supplemental Statement of the Case (SSOC), the RO re-characterized the claim for the Veteran's right knee disability as degenerative joint disease, right knee, and continued the denial.   

On the VA Form 9, received in August 2012, the Veteran requested a videoconference hearing.  Subsequently, a July 2015 VA Form 27-0820, Report of General Information, indicates that the Veteran no longer wanted a BVA Hearing and wished to send his appeal to Board.  As such, the Board deems the hearing request as withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim for service connection for bilateral knee disability.  

The Veteran was provided a VA examination in October 2009, at which time he was diagnosed with bilateral knee degenerative joint disease.  See also Virtual VA Documents, CAPRI, 06/13/2012, p. 194.  The examiner opined that it was less likely than not that the Veteran's stress fracture incurred in the military is related to the degenerative joint disease noted in the right and left knees.  However, the examiner did not express an opinion as to the aggravation of the Veteran's bilateral knee degenerative joint disease by his service-connected stress fracture of the right distal femur.  See 38 C.F.R. § 3.310(b).  Furthermore, the examiner failed to provide an opinion regarding direct-service connection.  Accordingly, the Board finds that the October 2009 VA examination is inadequate to determine the Veteran's service connection claim for bilateral knee degenerative joint disease.  Therefore, the Board finds that a remand for a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee degenerative joint disease.  The claims file, including this remand, is to be reviewed by the examiner to become familiar with the pertinent medical history of the knees.  Specifically, the examiner should review and discuss the October 2009 VA examination.  

The examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's current left and/or right knee degenerative joint disease is caused by his service-connected stress fracture of the right femur.  

b.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left and/or right knee degenerative joint disease has been aggravated (chronically worsened) by his service-connected stress fracture of the right femur.  

c.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left knee degenerative joint disease is caused by his right knee degenerative joint disease?

d.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left knee degenerative joint disease has been aggravated by his right knee degenerative joint disease?

If aggravation is found for the left and/or right knee, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of degenerative joint disease of the right knee and/or left knee prior to aggravation?  

e.  If right knee degenerative joint disease is not caused or aggravated by the Veteran's service-connected stress fracture of the right femur, is it at least as likely as not (probability of at least 50 percent) that the right knee degenerative joint disease is etiologically related to the Veteran's period of active military service.  

f.  If left knee degenerative joint disease is not caused or aggravated by the Veteran's right knee degenerative joint disease or his service-connected stress fracture of the right femur, is it at least as likely as not (probability of at least 50 percent) that the left knee degenerative joint disease is etiologically related to Veteran's period of active military service? 

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

